Exhibit 10.2
SECOND
AMENDMENT TO
STOCK PLEDGE AGREEMENT
THIS SECOND AMENDMENT TO STOCK PLEDGE AGREEMENT (this “Second Amendment”) is
made and entered into as of July 14, 2010 by and between Supplemental
Manufacturing & Ingredients, LLC, an Arizona limited liability company
(“Debtor”) and HealthSport, Inc. a Delaware corporation (“Secured Party”).
RECITALS
WHEREAS, Debtor has purchased stock in Secured Party pursuant to that certain
Stock Purchase Agreement dated November 6, 2009 by and between the parties, as
amended (the “Stock Purchase Agreement”). In connection therewith, Debtor and
Secured Party executed that certain Promissory Note dated as of December 1,
2009, as amended (the “Note”), as well as that certain Stock Pledge Agreement
dated as of December 1, 2009, as amended (the “Stock Pledge”) and that certain
Escrow Agreement dated as of December 1, 2009, as amended (collectively, all
such documents, the “Stock Purchase Documents”);
WHEREAS, in connection with the execution of the Second Amendment to the Note
and the Amendment to that certain Merger Agreement dated May 21, 2010 by and
between the parties, Debtor and Secured Party desire to amend the terms of the
Stock Pledge as set forth herein;
NOW, THEREFORE, in consideration of the covenants set forth herein, and for
other good and valuable consideration, intending to be legally bound hereby, the
parties agree as follows:
1. Definitions. Capitalized terms not otherwise defined in this Amendment shall
have the respective meanings ascribed to them in the Stock Pledge.
2. Release of Shares from the Pledge. Section 3 of the Stock Pledge is hereby
amended and restated in its entirety as follows:
Section 3. Release of Shares from the Pledge. The security interest and pledge
created by this Agreement shall continue in effect so long as any Secured
Obligation is owed to Secured Party. The Shares shall be released from the
pledge, and certificates representing the amount of the released Shares shall be
delivered from the Escrow Agent to the Debtor, free and clear of any liens or
encumbrances imposed by this Agreement, as follows:

  a)  
3,333,333 shares upon payment of the $500,000 payment under the Note due on
November 15, 2009;
    b)  
13,666,667 shares upon payment of the $2,050,000 payment under the Note due on
May 15, 2010;

 

-1-



--------------------------------------------------------------------------------



 



  c)  
16,666,667 shares upon payment of the $2,500,000 payment under the Note due on
August 15, 2010; and
    d)  
19,666,667 shares on payment of all remaining amounts due under the Note, at
which point the Escrowed Resignations shall be released from the escrow and
delivered to Debtor.

In the event that Debtor makes any payments to Secured Party or for the benefit
of Secured Party as contemplated under Sections 2A or 10 of the Note, as
amended, Debtor shall have the right to demand the early release of the Shares
from the pledge, and certificates representing the amount of the early release
Shares shall be delivered from the Escrow Agent to the Debtor, free and clear of
any liens or encumbrances imposed by this Agreement, promptly after such demand.
3. Counsel. The parties hereby acknowledge that (i) Keller Rohrback P.L.C. has
represented only Obligor in connection with the Stock Purchase Documents, the
Merger Agreement and this Second Amendment and (ii) Sheppard Mullin Richter &
Hampton LLP has represented Holder in connection with the Stock Purchase
Documents, the Merger Agreement and this Second Amendment.
4. Conflicts; Reaffirmation; Waiver. In the event of any conflict or
inconsistency between the provisions of the Stock Purchase Documents and the
provisions of this Second Amendment, the provisions of this Second Amendment
shall govern. Except to the extent expressly amended hereby, all terms and
conditions of the Stock Purchase Documents shall remain in full force and
effect. Each party hereto hereby expressly ratifies and affirms all such terms
and conditions as of the effective date hereof. Secured Party hereby
acknowledges and agrees that no events of default of Debtor have occurred, or
exist as of the date first set forth above, under the Note, the Merger and the
other Stock Purchase Documents.
5. Governing Law; Jurisdiction. THIS SECOND AMENDMENT AND THE OBLIGATIONS OF THE
PARTIES HEREUNDER WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF CALIFORNIA, WITHOUT REGARD TO ANY CONFLICTS OF LAWS PROVISIONS
THEREOF THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER
JURISDICTION. Each party hereto knowingly and voluntarily waives any and all
rights it may have to a trial by jury with respect to any litigation based on,
or arising out of, under, or in connection with, this Second Amendment. Each
party is hereby authorized to submit, as conclusive evidence of such waiver of
jury trial, this Second Amendment to a court that has jurisdiction over the
subject matter of such litigation and the parties to this Second Amendment.
6. Additional Acts and Assurances. Each party hereto agrees to do all such
things and take all such actions, and to make, execute and deliver such other
documents and instruments, as shall be reasonably requested to carry out the
provisions, intent and purpose of this Second Amendment, including without
limitation amending any Stock Purchase Document as may be necessary to reflect
the revised provisions as set forth herein.

 

-2-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed under seal as of the date first above written.

              Debtor:     Supplemental Manufacturing & Ingredients, LLC, an    
Arizona limited liability company
 
       
 
  By   /s/ Ferrel Raskin
 
       
 
  Its   Chief Executive Officer
 
       
 
            Secured Party:     HealthSport, Inc. a Delaware corporation
 
       
 
  By   /s/ Robert S. Davidson
 
       
 
  Its   President
 
       

 

-3-